CANTY, J.
(dissenting). I cannot concur in the foregoing opinion. The trust deed in this case is in the ordinary form, and purports to convey the real estate to the three trustees to be held in trust as security for the payment of $15,000 in bonds, which were not at the time negotiated. It gives the trustees the power, in case of default, to foreclose the mortgage by a sale of the real estate pursuant to statute, or by an action in court. The cestui que trust is given no power whatever under the mortgage. The three trustees named in the mortgage were made parties defendant in this action, were personally served with summons, and are in default for want of an answer. None of the bondholders except plaintiff have been made, or have sought to be made, parties to the action. Under these circumstances, the trustees represent all of the other bondholders, the default of the former is the default of the latter, and a judgment which binds the former binds the latter. Richter v. Jerome, 123 U. S. 233, 8 Sup. Ct. 106.
The plaintiff is not a trustee for any of these other parties. He *116owed them no duty but to bring them into court and give them a chance to assert their rights. This he has done by bringing the trustees into court. Neither the plaintiff nor the court below is bound to pursue these other parties, and compel them to take something which they do not want. Not only is this so, but it would be error to give them something which by their default they have refused to accept, and for this error the mortgagor would, on appeal, be entitled to a reversal. The form of the prayer for relief cannot repeal or set aside these rules of law. True, the plaintiff cannot have more relief than he has prayed for in his complaint; but he should be allowed to take less. The plaintiff has asked that this mortgage be foreclosed to pay the mortgage debt. After all the other bondholders had by their default abandoned the mortgage security, plaintiff’s $1,000 and interest thereon is all there is left of the mortgage debt. That part of the prayer for relief which asks for an accounting has no application, and would only apply where other bondholders had come in, as they were all invited to do, and claimed a part of the fund.
But even this is, considering the merits of the case, not before the court. There is nothing here but the complaint, order for judgment reciting proof of service, and the default of defendants in failing to answer, and the judgment entered thereon. Every presumption is in favor of the regularity of that judgment. Error must affirmatively appear. No findings of fact were necessary, and the evidence submitted to the court below on the application for judgment has not been returned. Conceding, for the sake of argument, that it was the duty of the court to take the accounting prayed for in the complaint, still, for all that appears, it may have been shown on the application for judgment that all the other bonds had been paid since the commencement of this action, or the mortgage had as to them been released, or that the other bondholders had expressly refused to participate in this foreclosure, or in the proceeds of the same, and had abandoned this mortgage security. This court has no right, on the face of this record, to indulge in the double presumption that the trustees failed to do their duty, and that the court below failed to do its duty, even if it was its duty to pursue the trustees and other bondholders, and ascertain whether the trustees had committed a breach of trust by failing to answer. If, on a proper showing, the trustees had moved to set aside *117their default, and to be allowed to answer, or if, on a proper showing, the other bondholders had moved for leave to intervene and assert their rights for themselves, there might be something before the court to pass upon.
But on the record as it now stands the judgment should be affirmed.